Citation Nr: 1509096	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  12-10 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for nonservice-connected pension benefits. 

2.  Entitlement to service connection for a kidney disorder, claimed as kidney cancer, to include as secondary to residuals of appendiceal carcinoid.

3.  Entitlement to service connection for a colon disorder, claimed as colon cancer, to include benign neoplasm of the cecum, status post partial colectomy, to include as secondary to residuals of appendiceal carcinoid.

4.  Entitlement to service connection for a prostate cancer, status post radical prostatectomy, to include as secondary to residuals of appendiceal carcinoid.

5.  Entitlement to service connection for bladder cancer, status post transurethral resection of the bladder, to include as secondary to residuals of appendiceal carcinoid.

6.  Entitlement to service connection for ureter cancer (claimed as cancer of the urethra) status post ureterectomy and psoas hitch procedure, to include as secondary to residuals of appendiceal carcinoid.

7.  Entitlement to an initial compensable rating for residuals of appendiceal carcinoid.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active service from February 1955 to November 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2011 and May 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

In his March 2012 substantive appeal (VA Form 9), the Veteran requested a Board video-conference hearing before a Veterans Law Judge.  However, in September 2014, he withdrew his request for a Board hearing.  38 C.F.R. §§ 20.702(e), 20.704(e) (2014).

After the issuance of the most recent supplemental statement of the case in March 2013, the Veteran submitted additional private treatment records in June 2013 without a waiver of agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304(c).  However, such records are duplicative of those previously submitted and, therefore, no waiver is necessary.    

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless electronic claims processing systems. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to nonservice-connected pension benefits is decided herein.  The remainder of the issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran served on active duty from February 2, 1955, to November 5, 1956, but does not have at least 90 days of active service during a period of war.


CONCLUSION OF LAW

The criteria for basic eligibility for nonservice-connected pension benefits have not been met. 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. § 3.3 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii)  (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  This is such a case.  As discussed below, the facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations.  The VCAA is therefore inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129, 132   (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).

II. Analysis 

The law authorizes the payment of nonservice-connected disability pension to a Veteran of a war who has the requisite service and who is permanently and totally disabled.  38 U.S.C.A. §§ 1502, 1521.  In pertinent part, eligibility for pension may be established by a Veteran having active service of either (1) 90 days or more during a period of war; (2) a period of 90 consecutive days or more when such period began or ended during a period of war; (3) or an aggregate of 90 days or more in two or more separate periods of service during more than one war; or (4) served in active military service and was discharged or released from such wartime service by reason of disability adjudged service-connected, or at time of discharge had a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability.  38 U.S.C.A. 
§ 1521(j); 38 C.F.R. § 3.3(a)(3). 

The Veteran served on active duty from February 2, 1955, to November 5, 1956.  In this regard, the Board notes that the Korean Conflict ended on January 31, 1955, and the Vietnam era did not begin until February 28, 1961, for Veterans who served in the Republic of Vietnam, and August 5, 1964, in all other cases.  38 U.S.C.A. 
§ 101; 38 C.F.R. § 3.2(e), (f).  Therefore, the Veteran does not have at least 90 days of active service during a period of war and, thus, he lacks qualifying military service for nonservice-connected pension benefits.  Consequently, the Board finds that basic eligibility for nonservice-connected pension has not been established. 38 C.F.R. § 3.3(a)(3). Accordingly, the Veteran's claim for nonservice-connected pension benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected pension benefits is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran claims that he began having stomach problems while serving on active duty in 1956, which ultimately resulted in cancer of the appendix, which, in turn, led to bladder, ureter, and prostate cancer, as well as kidney and colon disorders.  Therefore, he claims that service connection for such disorders is warranted.

As an initial matter, the Board notes that the Veteran's service treatment records are believed to have been destroyed in a fire in July 1973 at the National Personnel Records Center facility. Given the absence of these records, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)(the Board has a heightened duty in a case where the service medical records are presumed destroyed).  In this regard, in a May 2010 VA memorandum, the AOJ made a formal finding of unavailability with regard to the Veteran's service treatment records as such were determined to have been destroyed and could not be obtained.  Furthermore, as a result of the Veteran's submission of NA Form 13055 in which he indicated that he was treated in 1956 at the military hospital at Fort Carson, Colorado, for stomach problems, the AOJ requested records, including sick and morning reports, for the Veteran's unit from August 1, 1956, to October 30, 1956; however, it was determined that a search could not be conducted as the complete unit was not provided.  As such, in a January 2011 VA memorandum, the AOJ made a formal finding of unavailability of clinical records from Fort Carson for the period of August 1956 through October 1956.

However, the Board finds that a remand is necessary in order to obtain the Veteran's service personnel records in an attempt to obtain the identification of his full unit so as to allow a proper search of records.  Furthermore, in statements of record, he indicated that he was put on profile and released from service early as a result of his stomach problems and such documentation may be included in the service personnel records.  The Board further finds that a remand is necessary in order to search the clinical records of the base hospital at Fort Carson, which are sometimes filed separately from an individual member's service treatment records, for any records of treatment pertaining to the Veteran for the year 1956.

The Veteran's post-service treatment records include a September 1959 diagnosis of carcinoid of the appendix or neoplasm of the cecum.  The Veteran then had surgery and a postoperative diagnosis of carcinoid or leiomyosarcoma of the appendix involving the cecum.  The Veteran's post-service treatment records also includes diagnoses of stage T2a Gleason grade 3+3 prostate cancer, status post radical prostatectomy in 1995; stage Ta grade 2 transitional cell carcinoma of the right distal ureter; status post right distal ureterectomy and psoas hitch procedure in May 2002; stage Ta grade 1-2 bladder cancer status post transurethral resection of the bladder tumor in March 2003, December 2003, November 2004 and December 2005; benign neoplasm of the cecum, status post partial colectomy in 1959; and status post resection of distal colon and rectum secondary to diverticulitis in April 2006.  While the Veteran does not have a diagnosis of kidney cancer of record there is an October 2006 CT scan that showed an atrophic right kidney and tiny cysts in both kidneys.

In the March 2011 VA examination report, the VA examiner stated that currently there was no evidence of the recurrence or progression of cancer disease.  However, the Board finds that, while the VA examiner found that the Veteran did not have any current diagnoses of cancer, he did not discuss if the Veteran had any residuals of his cancers that were related to his military service.  Thus, the Board finds that the Veteran should be afforded another VA examinations to determine if he has any current diagnoses or residuals referable to his prostate, bladder, ureter, colon, and kidney and, if so, whether they are at least likely as not related to his military service.  

Moreover, in statements of record, the Veteran has alleged that his other claimed cancers of the bladder, prostate, ureter, kidney and colon were a result of his service-connected residuals of appendiceal carcinoid.  In this regard, while the Veteran's physician, Dr. Larson, reported in a January 2013 statement that he did not believe that the Veteran's various abdominal issues, including cancer of the prostate and ureter, were related to his initial appendiceal carcinoid, he did not provide a rationale for such opinion.  Therefore, an opinion regarding secondary service connection should also be obtained.    

Additionally, the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of his claims of entitlement to service connection.  Such should be accomplished on remand.

Finally, while on remand, the Veteran should be given another opportunity to identify any outstanding treatment records referable to his kidney cancer, benign neoplasm of the cecum, prostate cancer, bladder cancer,  and ureter cancer.  Thereafter, any identified records, to include any VA treatment records, should be obtained for consideration in the Veteran's appeal.  

Relevant to the Veteran's initial rating claim, in a March 2013 rating decision, which was issued in May 2013, the AOJ granted service connection for residuals of appendiceal carcinoid and assigned a noncompensable rating, effective August 10, 2009.  Thereafter, in June 2013, the Veteran entered a notice of disagreement as to the initial rating assigned.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a statement of the case regarding the issue of entitlement an initial compensable rating for service-connected residuals of appendiceal carcinoid.  Advise the Veteran and his representative of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for bladder, prostate, and ureter cancers, and kidney and colon disorders as secondary to his service-connected residuals of appendiceal carcinoid.  

3.  Obtain the Veteran's service personnel records and any clinical records from the hospital at Fort Carson, Colorado, for the year 1956 pertaining to the Veteran.  If sufficient details pertaining to the Veteran's unit assignment are received, the AOJ should also request sick and morning reports for the year 1956.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

4.  The Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records relevant to his bladder, prostate, and ureter cancers, and kidney and colon disorders.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include any VA treatment records, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5.  After all outstanding records have been associated with the record, the Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of his claimed bladder, prostate, and ureter cancers, and kidney and colon disorders.  The record, to include a copy of this remand, must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

(A)  The examiner should identify all current diagnoses referable to bladder, prostate, and ureter cancers, and kidney and colon disorders, to include any residuals thereof.    

(B) For each diagnosis referable to bladder, prostate, and ureter cancers, and kidney and colon disorders, to include any residuals thereof, the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's military service, to include his alleged in-service stomach problems.

(C)  For each cancer diagnosis, the examiner should offer an opinion as to whether it is at least as likely as not that that such malignant tumor manifested within one year of the Veteran's service discharge in November 1956, i.e., by November 1957, and, if so, describe the manifestations.

(D) For each diagnosis referable to bladder, prostate, and ureter cancers, and kidney and colon disorders, to include any residuals thereof, the examiner should offer an opinion as to whether it is at least as likely as not that his service-connected residuals of appendiceal carcinoid caused OR aggravated such disorder. 

In offering such opinions, the examiner should also consider the lay statements of record, to include those pertaining to the incurrence and continuity of symptomatology of the disorders at issue.  The Veteran's service treatment records are not of record at this time.  A rationale for the opinion offered should be provided.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


